Citation Nr: 1333473	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the rating reduction from 10 percent to noncompensable for bilateral hearing loss was proper.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to November 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the evaluation for the Veteran's service-connected bilateral hearing loss to noncompensable, effective August 1, 2009.

The Veteran testified before the undersigned at a February 2013 Travel Board hearing.  The hearing transcript is of record.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2012).

The issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2009 rating decision reduced the evaluation for the Veteran's service-connected bilateral hearing loss from 10 percent to 0 percent, effective August 1, 2009.

2.  As of August 1, 2009, the 10 percent evaluation for the Veteran's service-connected bilateral hearing loss had been in effect for less than five years.

3.  The August 2008 VA audiological examination on which the reduction is based was inadequate for the purposes of reducing the evaluation assigned for service-connected bilateral hearing loss, and the preponderance of the evidence does not support a finding that the Veteran's service-connected disability underwent sustained improvement.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 10 percent to 0 percent was not proper, and the 10 percent disability rating is restored from August 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 4.1, 4.3, 4.7, 4.21 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id. 

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service- connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2012).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2012).  Where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  In September 2008, notice of the proposed rating reduction was provided, informing the Veteran that an August 2008 VA audiological examination had shown an improvement in his bilateral hearing loss.  The September 2008 notice informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced.  Furthermore, the Veteran was informed that if no additional evidence was received within 60 days, his disability evaluation would be reduced.  Finally, the September 2008 notice letter advised the Veteran of his right to request a pre-decisional personal hearing to present evidence or argument.  Thus, the Board finds that the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions.  The Board will now consider the propriety of the rating reduction.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2012).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 10 percent evaluation was effective February 11, 2005, less than five years before the reduction took effect on August 1, 2009.  Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown v. Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  5 Vet. App. 413, 420- 21 (1993).

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 413 Vet. App. at 421.

In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  The Court further indicated that if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.

Bilateral hearing loss is evaluated under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2012).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2012).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2012).

The Veteran's evaluation was reduced based on the findings of an August 2008 VA audiological examination.  At this audiological examination, pure tone thresholds, in decibels, were as follows:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	40	55	75	80	62.5
Left (db):	35	55	70	80	60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is Level II for the right ear and Level II for the left ear.  See 38 C.F.R. §§ 4.85, 4.86(b).  These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

The August 2008 examiner noted that the Veteran's condition had progressed to mild to severe sensorineural hearing loss bilaterally, and also noted that speech discrimination abilities were excellent bilaterally.  However, the VA examiner did not note any functional effects of the Veteran's bilateral hearing loss.  The record reflects that the Veteran did report functional impairment from his bilateral hearing loss disability.  In this regard, the Board notes that in his May 2008 claim for an increased rating, he reported that his bilateral hearing loss had increased.  He specifically noted that he was only able to understand someone speaking if he was in a quiet room with no background noise and the individual was facing him directly, and also that he could not hear his television unless it was turned up extremely loud.  The Veteran also reported during VA outpatient treatment that he was not able to understand speech in most situations.  Accordingly, the Board concludes that the findings of the August 2008 VA audiological examination provided an inadequate basis for reducing the Veteran's disability evaluation for service-connected bilateral hearing loss.  In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 413 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.  Furthermore, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (interpreting 38 C.F.R. §§ 4.10, 4.85(a) (2010)).  The August 2008 examiner did not offer an opinion on the Veteran's ability to function under the ordinary conditions of life and work and, as such, the August 2008 VA audiological examination report is inadequate for the purposes of reducing the Veteran's disability evaluation.  Thus, the Board finds that a preponderance of the evidence was against a finding that the appellant's service-connected bilateral hearing loss underwent sustained improvement at the time of the April 2009 rating decision.

Accordingly, the Board finds that the reduction in the evaluation for service-connected bilateral hearing loss to a 0 percent disability was improper, and the 10 percent disability evaluation is restored, effective August 1, 2009.


ORDER

The reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 10 percent to a 0 percent disability rating being improper, the 10 percent disability evaluation is restored, effective August 1, 2009.


REMAND

The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran's last VA examination of record was in August 2008, four years ago.  The Veteran reported in his July 2009 notice of disagreement, that his hearing continues to deteriorate and that he must constantly wear hearing aids to hear.  Furthermore, he testified during his February 2013 Board hearing that his hearing has never improved since his initial VA examination in 2005, and that his hearing has worsened since his last VA examination in August 2008.  The Veteran also submitted a January 2013 audiogram during his Board hearing, which indicates that the his hearing loss may have worsened since the August 2008 VA examination.  However, the Board  notes that the January 2013 audiogram does not include speech discrimination scores obtained using the Maryland CNC word test, and there is an indication that the results were not adequate for rating purposes.  Therefore, it is not adequate for rating purposes.  

Given the Veteran's claims of increased symptomatology, a new VA audiological examination is warranted to determine the current severity of his bilateral hearing loss.
Finally, the Board notes that the VA treatment records in the file only date to April 2009.  As the Veteran receives treatment for his bilateral hearing loss at VA, the records are relevant to the Veteran's claim.  Consequently, the Board requests the Veteran's complete VA treatment records from June 2008 to the present.

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from June 2008 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for a new VA audiological examination, to assess the severity of his current bilateral hearing loss disability.  

After examining the Veteran and obtaining the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service-connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The claims folder should be reviewed prior to the examination and the examiner should indicate having done so in his or her report.  


A clear rationale for all opinions and conclusions expressed must be provided.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 

3.  Adjudicate the Veteran's claim for an increased rating for his bilateral hearing loss.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


